DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendments have altered the scope of the claims and disclosure such that a new search and consideration were required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 19, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9142566 B2 (“Hong”) in view of  US Patent 5817549 (“Yamazaki”) in view of IDS prior art reference CN1937208(A) (“Jianlong”).

Re Claim 14:  Hong discloses a semiconductor device (col 1, lines 59-63), comprising: 
a substrate 102 including a first device region 104 and a second device region 105 spaced apart from each other, and an isolation structure 103 between the first device region 104 and the second device region 105; 
108/110/114/120/122 on the first device region 104 including a second oxide layer 114 on the first device region 104 and a first oxide layer 120 on the second oxide layer 114; and 


    PNG
    media_image1.png
    261
    470
    media_image1.png
    Greyscale



a gate oxide layer 114 on the second device region 105, 
wherein the first oxide layer 120 has a thickness in a range between 5 angstroms and 50 angstroms (col 8, lines 45-50), and 
the second oxide layer 114 has a thickness in a range between 5 angstroms and 100 angstroms (col 6, lines 65-67),
the thickness of the second oxide layer 114 (e.g., ”…more particularly, 42 Angstroms…”, col 7, lines 1-2) is greater than the thickness of the first oxide layer 120 (e.g.,”…or more particularly 17-20 Angstroms…”, col. 8, lines 48-50) and 

Hong is silent regarding the claimed limitation wherein the first oxide layer is free of –OH bonds.

Yamazaki teaches wherein silicon oxide films (=”first oxide layer”) are free of –OH bonds: 
“Silicon oxide films which are formed by means of a CVD method or a PVD method contain many unpaired silicon bonds or Si--H bonds and Si--OH bonds. When such a silicon oxide film is treated at a =N, Si2=N--O bonds or Si--N=O bonds for example. The Si--OH bonds are also converted in the same way” (col7, lines 1-8). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first oxide layer of Hong as disclosed in Yamazaki in order to compose an embodiment wherein the first oxide layer is free of –OH bonds because unpaired Si—OH bonds from conventional deposition processes can be removed and form a preferred gate insulating film (col. 7, lines 1-10). 

Hong is silent regarding the claimed limitation wherein the gate oxide layer on the second device region is isolated from the gate oxide layer on the first device region by isolation structure.

Jianlong discloses a component isolation structure 120b (abstract):

    PNG
    media_image2.png
    191
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    508
    370
    media_image3.png
    Greyscale

Since Hong isolates portions of the device regions (FIG.9), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolation structure of Hong in order to compose an embodiment wherein the gate oxide layer on the second device region is isolated from the gate oxide layer on the first device region by isolation structure in a manner as suggested by Jianlong because Jianlong reduces process cost and generates even electrical properties between elements (abstract).  

Re Claim 15:  Hong in view of Yamazaki in view of Jianlong disclose claim 14 in the manner as described above. 
Hong further discloses the claimed limitation wherein the gate oxide layer 108/110/114/120/122 on the first device region 104 further comprises a third oxide layer 110 disposed below the second oxide layer 114 (FIG. 9).  

    PNG
    media_image1.png
    261
    470
    media_image1.png
    Greyscale


Re Claim 16:  Hong in view of Yamazaki in view of Jianlong disclose claim 15 in the manner as described above.

Hong further discloses the wherein the third oxide layer 110 has a thickness in a range between 5 angstroms and 50 angstroms (col 6, lines 4-10).  

Re Claim 17: Hong in view of Yamazaki in view of Jianlong disclose claim 15 in the manner as described above.  
Hong further discloses the claimed limitation wherein the gate oxide layer 108/110/114/120/122 on the first device region 104 further comprises a fourth oxide layer 122 on the first oxide layer 120 (FIG. 9).  


    PNG
    media_image4.png
    224
    388
    media_image4.png
    Greyscale

Re Claim 19:  Hong in view of Yamazaki in view of Jianlong disclose claim 14 in the manner as described above.  

Hong further discloses the claimed limitation wherein the first device region 104 is an input/output device region 150, and the second device region 105 is a core device region 151 (FIG. 9).  Additionally, the Office notes that the above labels “input/output” and “core” are given limited patentable weight because the device regions in FIG. 9 are considered sufficient to be capable of intended use as input/output and core regions. 

    PNG
    media_image4.png
    224
    388
    media_image4.png
    Greyscale


Re Claim 20:  Hong in view of Yamazaki in view of Jianlong disclose claim 14 in the manner as described above.  
Hong further discloses the claimed limitation wherein the gate oxide layer 114 on the second device region 105 has a thickness that is smaller than a sum of thicknesses of the first 120and second 114 oxide layers on the first device region 104 (FIG. 9).  

    PNG
    media_image4.png
    224
    388
    media_image4.png
    Greyscale


Re Claim 27:  Hong in view of Yamazaki in view of Jianlong disclose claim 14 in the manner as described above.  
Hong as modified by Jianlong further discloses the claimed limitation wherein a top surface of the isolation structure 120b is higher than a top surface of the first oxide layer because Jianlong reduces process cost and generates even electrical properties between elements (FIGS. 5-6; abstract).  

    PNG
    media_image3.png
    508
    370
    media_image3.png
    Greyscale


Claims 21, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Jianlong.

Re Claim 21:  Hong discloses a semiconductor device (FIG. 9), comprising: 
a substrate 102 including a first device region 104 and a second device region 105 spaced apart from each other and an isolation structure 103 between the first device region 104 and the second device region 105,
108/110/114/120/122 on the first device region 104 comprising a second oxide layer 114 on the first device region 104 and a first oxide layer 120 on the second oxide layer 114; and 
a second gate oxide layer 114/120/122 on the second device region 105, 
wherein the first gate oxide layer 108/110/114/120/122 on the first device region 104 further comprises a third oxide layer 110 disposed below the second oxide layer 114, the third oxide layer 110 having a thickness (col 6, lines 5-10),
the thickness of the second oxide layer 114 e.g.,”…more particularly, 42 Angstroms…”, col 7, lines 1-2) is greater than the thickness of the first oxide layer 120 (e.g.,”…or more particularly 17-20 Angstroms…”, col. 8, lines 48-50) and 

Although Hong is silent regarding the claimed thickness range of an oxide layer between 5 angstroms and 50 angstroms, Hong teaches ranges which overlap and include the claimed thickness range (e.g., col 6, lines 5-10).


    PNG
    media_image4.png
    224
    388
    media_image4.png
    Greyscale


It would have been within the scope of one ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness range of Hong in order to compose an embodiment of the third oxide layer having a thickness in a range between 5 angstroms and 50 angstroms because “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” thus “[i]t is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical” In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Hong is silent regarding the claimed limitation wherein the gate oxide layer on the second device region is isolated from the gate oxide layer on the first device region by isolation structure.

Jianlong discloses a component isolation structure 120b (abstract):

    PNG
    media_image2.png
    191
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    508
    370
    media_image3.png
    Greyscale


Since Hong already isolates portions of the device regions, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolation structure of Hong in order to compose an embodiment wherein the gate oxide layer on the second device region is isolated from the gate oxide layer on the first device region by isolation structure in a manner as suggested by Jianlong because Jianlong reduces process cost and generates even electrical properties between elements (abstract).  

Re Claim 22:   Hong in view of Jianlong disclose claim 21 in the manner as described above.

Hong further discloses the claimed limitation wherein the first gate oxide layer 108/110/114/120/122 on the first device region 104 further comprises a fourth oxide layer 122 on the first oxide layer 120 (FIG. 9).  

Claim 24:  Hong in view of Jianlong disclose claim 21 in the manner as described above.

Hong further discloses the claimed limitation wherein the first device region 104 is an input/output device region 150, and the second device region 105 is a core device region 151 (FIG. 9).   Additionally, the Office notes that the above labels “input/output” and “core” are given limited patentable weight because the device regions in FIG. 9 are considered sufficient to be capable of intended use as input/output and core regions.

Claim 25:  Hong in view of Jianlong disclose claim 21 in the manner as described above.

Hong further discloses the claimed limitation wherein the second gate oxide layer 114 on the second device region 105 has a thickness that is smaller than a sum of thicknesses of the first 120 and second oxide layers 114 on the first device region 104 (FIG. 9).  

Claim 26:  Hong in view of Jianlong disclose claim 21 in the manner as described above.

Hong further discloses the claimed limitation further comprising an isolation structure 103 disposed between the first device region 104 and the second device region 105 (FIG. 9).


    PNG
    media_image4.png
    224
    388
    media_image4.png
    Greyscale



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Jianlong disclose in view of Yamazaki.

Re Claim 23:  Hong in view of Jianlong disclose claim 21 in the manner as described above.

Hong further discloses the claimed limitation wherein the first oxide layer 120 has a thickness in a range between 5 angstroms and 50 angstroms (col 8, lines 45-50); and 
the second oxide layer 114 has a thickness in a range between 5 angstroms and 100 angstroms (col. 6, lines 65-67) (FIG. 9).


    PNG
    media_image4.png
    224
    388
    media_image4.png
    Greyscale


Hong is silent regarding the claimed limitation wherein the first oxide layer is free of –OH bonds.

Yamazaki teaches wherein silicon oxide films (=”first oxide layer”) are free of –OH bonds: 
“Silicon oxide films which are formed by means of a CVD method or a PVD method contain many unpaired silicon bonds or Si--H bonds and Si--OH bonds. When such a silicon oxide film is treated at a high temperature of at least 800ºC in a dinitrogen monoxide atmosphere, the Si--H bonds in the silicon oxide film are nitrided or oxidized and converted to Si=N, Si2=N--O bonds or Si--N=O bonds for example. The Si--OH bonds are also converted in the same way” (col7, lines 1-8). 

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first oxide layer of Hong as disclosed in Yamazaki in order to compose an embodiment wherein the first oxide layer is free of –OH bonds because unpaired Si—OH bonds from conventional deposition processes can be removed and form a preferred gate insulating film (col. 7, lines 1-10).





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Charles N. Ausar-El/
Examiner
Art Unit 2819
9/8/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819